Kyle, J.
This case is before us on appeal by Joe Cole and Dewitt Cole, có-administrators of the Estate of Joe Cole, deceased, from a decree of the Chancery Court of Lauder-dale County rendered in favor of the Enterprise Funeral Home for the allowance of funeral expenses.
Joe Cole died in Meridian on June 6, Í954. He was approximately 80 years of age at the time of his death. His estate consisted of a house and lot in the City of Meridian, which was later sold under an order of the court for $800, and a burial insurance policy in the sum of $125.00. Joe’s wife had died in 1932, and Joe'’s nearest of kin were two first cousins, Deliah Rush and Anuías Cole, both of whom resided in Kemper -County. After Joe’s death Grace Roberts, a niece of his wife, who had lived in the home of Joe and her aunt when she was a child, made arrangements with the Enterprise Funeral *656Home for the burial of the deceased. Joe had purchased a cemetery lot on which his wife was buried and on which he expected to be buried. Grace Roberts lived in the City of Meridian and during the last years of Joe's life visited him regularly, did his washing, and brought him turnip greens. Joe told Sadie Jean and other neighbors that if anything happened to him they should call Grace Roberts. Grace testified that Joe told her that he wanted to be buried by the side of his wife and that “he wanted a decent funeral like she had, and not to be over $500.00, # * After his death Grace went to the funeral home- and selected the casket and made arrangements for the funeral service which was to be held at the Methodist Church. Deliah Rush and Annias Cole came to the hospital to see Joe during his last illness, but because of their advanced ages did not return to Meridian to attend the funeral. Neither they nor any other relatives of the deceased made any objection to the funeral arrangements which Grace Roberts had made with the Enterprise Funeral Home.
The funeral home probated its claim for funeral expenses authorized by Grace Roberts in the amount of $469.00, less a credit of $125.00, being the amount of the burial policy, leaving a net amount due and unpaid in the sum of $344.00. The administrators, who are the sons of Annias Cole and Deliah Rush, contested- the payment of .the claim on three grounds: (1) That the amount of the expenditures for which payment was demanded was unreasonable and excessive, taking into consideration the value of the estate left by the decedent, and his station in life; (2) that the amount of the funeral expense should have been limited to the amount of the burial insurance policy; and (3) that the expenses incurred in excess of the amount of the burial insurance policy were incurred without the authorization of the heirs.
The only witness who testified concerning the reasonable value of the supplies furnished' and services render*657ed by tbe funeral borne was Etham E. Moore, a funeral director of tbe Webb Funeral Home in Meridian. Moore examined tbe account covering tbe funeral expenses and testified that in bis opinion tbe cost of tbe casket, wbicb was shown to be $325.00, was reasonable and that tbe amounts charged for tbe services, wbicb included embalming tbe body of tbe deceased, hearse services, tbe digging of tbe grave and tbe furnishing of grave marker, flowers etc., were reasonable. Moore also stated that in bis opinion tbe total amount of tbe funeral expenses was not excessive in a case where tbe deceased bad left an unincumbered estate of tbe value of seven or eight hundred dollars. In Moore’s opinion tbe $469.00 was a reasonable charge for tbe funeral furnished.
Tbe chancellor found that tbe charges made by tbe funeral home were reasonable and in line with tbe charges made by undertakers in Meridian, and tbe chancellor allowed tbe claim' and ordered tbe payment of same.
Tbe main points argued by tbe appellants’ attorneys as ground for reversal of tbe decree of tbe lower court are: (1) That tbe court erred in allowing tbe witness Moore to testify for tbe claimant as to tbe reasonableness of expenditures for tbe funeral; (2) that tbe court erred in its interpretation of tbe rule applicable to tbe allowance of claims for funeral expenses incurred in a case of this kind, in that the court based its ruling upon tbe reasonableness of tbe cost of tbe service actually rendered,- and not upon tbe reasonableness of tbe amount expended considering tbe size of tbe estate and tbe station in life of tbe decedent.
 But we think there is no merit in either of these contentions. the appellants admit that Moore’s testimony was competent to prove the reasonableness' of the charges made for the articles furnished and the services rendered by the funeral home. the chancellor bad before him a record of the assets of the estate, tvhich consisted of the burial insurance policy and the bouse and lot- in *658the City of Meridian. Whether the-amount-of the expenditure which the court was asked to approve was reasonable or unreasonable, taking into consideration the value of the estate and the station in life of the decedent, was a question for the chancellor to decide.
In Donald v. McWhorter, 44 Miss. 124, the Court sáid: “It is the duty of the administrator or executor to bury the deceased in a manner suitable to his degree in lifé, and the estate he leaves behind him. 2 Blk. Com., 508. Lord Coke said these funeral expenses are to be allowed of the goods of the deceased before any debt or duty whatsoever. The allowance may be moré liberal as against legatees and distributees, than creditors as against the latter, the expense must be limited to what is really necessary. * * * Funeral expenses comprehend more than the shroud, the coffin and the grave. We know that in towns and cities it includes carriage hire to convey the family and friends to the place of interment. We think too, that where no injustice is done to creditors, a compliance with the last wishes of the dying, as to the style and character of the funeral, if not extravagant or unreasonable, violates no principle of the law. ’ ’
 It is well-settled, however, that in the absence of contrary testamentary provision, an expenditure for funeral expénses, tombstone, and the like must be reasonable in amount, taking into consideration the value of the estate left by the decedent, his solvency or insolvency, and his station in life, and if the personal representative is desirous of expending a greater sum than is reasonable in the particular case,, he should first procure the assent of those entitled to the assets of the estate. 33 C.J.S., 1232, Executors and Administrators, par. 230 e.
What constitutes a reasonable amount in any particular case is a matter resting largely within the discretion of the court. Ridgeway v. Jones, 125 Miss. 22, 87 So. 461.
The chancellor in passing upon claims of this kind usually has before him a complete record of the assets *659and liabilities of tbe estate, and in most cases tbe chancellor is able' to determine what constitutes a reasonable amount to be allowed for funeral expenses, taking into consideration the value of the estate, and whether the estate is solvent or insolvent, without requiring additional evidence on that point. Unless additional evidence is necessary to enable the - chancellor to determine the reasonableness of the expenditure, the chancellor may determine the question without requiring additional evidence, and in this case no additional evidence was required.
 The chancellor should -exercise the utmost care to prevent excess charges for funeral expenses, especially in cases where the funeral- arrangements are made by persons other .than the heirs or next of kin.. And where it appears that the claim for funeral expenses is unreasonable and excessive, the estate should not be held liable for the amount of the excess. In this case, however, the funeral arrangements had been made by the niece of Joe Cole’s wife, who .had lived in Joe’s home many years during her childhood and who had maintained close contact with Joe during his declining years. It is true that she was not related by blopdto the., decedent, but the proof shows that the decedent looked upon her as the proper person tó attend to his needs during his last illness and see that he received' a decent burial. While the amount of the funeral expenses in this case was perhaps somewhat greater than we would have allowed, we cannot say -that the chancellor abused his discretion in allowing the claim. '
Other points have been argued in the appellant’s brief,, but none of these points require detailed consideration by iis. The decree of the chancellor is therefore affirmed..
Affirmed.
McGehee, G.- J., and Arrington, Ethridge and Gillespie, JJ., concur. . . .